Citation Nr: 0725682	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the decision to sever service connection for 
squamous cell carcinoma of the nasopharynx was proper.

2.  Whether the decision to sever service connection for 
squamous cell carcinoma of the lymph nodes was proper.

3.  Whether the decision to sever eligibility for special 
monthly compensation benefits for total plus 60 percent, or 
housebound under 38 U.S.C.A. § 1114(s) was proper.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had a hearing before the RO 
in February 2006 and the transcript is of record.

The veteran's original September 2005 substantive appeal did 
not include an appeal as to the severance of special monthly 
compensation due to total plus 60 percent, or housebound 
under 38 U.S.C.A. § 1114(s).  Thereafter, the veteran was 
afforded a RO formal hearing and sent an October 2006 
supplemental statement of the case (SSOC).  The veteran 
submitted a December 2006 statement continuing his appeal of 
the other issues as well as indicating his desire to appeal 
the special monthly compensation severance.  The RO has 
accepted his substantive appeal as timely; the Board must, as 
well.  Rowell v. Principi, 4 Vet. App. 9 (1993); Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003).  Accordingly, 
the Board concludes all issues stated above are properly on 
appeal here. 




FINDINGS OF FACT

1.  The grant of service connection for squamous cell 
carcinoma of the nasopharynx was undebatably erroneous 
because the grant was based on an incorrect application of a 
statutory presumption and there is no competent evidence that 
the veteran's condition is directly attributable to his 
military service.

2.  The grant of service connection for squamous cell 
carcinoma of the lymph nodes was undebatably erroneous 
because the grant was based on an incorrect application of a 
statutory presumption and there is no competent evidence that 
the veteran's condition is directly attributable to his 
military service.

3.  The veteran does not have any other service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  The grant of service connection for squamous cell 
carcinoma of the nasopharynx was clearly and unmistakably 
erroneous and severance thereof was proper.            38 
U.S.C.A. §§ 1110, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.303 (2006).

2.  The grant of service connection for squamous cell 
carcinoma of the lymph nodes was clearly and unmistakably 
erroneous and severance thereof was proper. 
38 U.S.C.A. §§ 1110, 5103A (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2006).

3.  The requirements for special monthly compensation for 
total plus 60 percent or housebound pursuant to Chapter 11, 
Title 38, of the United States Code have not been met and, 
therefore, severance thereof was proper.  38 U.S.C.A. § 
1114(s) (West 2002 and Supp. 2007); 38 C.F.R. § 3.350(i) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
redefined VA's duty to assist a veteran in the development of 
a claim.  Inasmuch, however, as the propriety of the 
severance of service connection involves a determination as 
to clear and unmistakable error (CUE), the VCAA is not for 
application.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

It is additionally noted that when severance of service 
connection is warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d) 
(2006).

As shown in detail below, the veteran was provided the 
appropriate due process by an October 2004 notification 
letter of the rating decision that proposed to sever service 
connection, and the September 2004 rating decision provided a 
clear explanation concerning the reasons for proposed 
severance.  Also, the RO issued a June 2002 letter that 
provided the standards of service connection regarding the 
veteran's original claim for establishment of service 
connection.  Thus, the veteran was aware of what was 
necessary to establish service connection, and was provided 
appropriate due process with regard to the need to submit 
evidence showing the severance should not take place.  As 
such, no prejudice exists in adjudicating the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Severance of Service Connection

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons. The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105(d).

In this case, all of the proper administrative actions were 
undertaken by the RO as described above.

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

The United States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as "an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  "To prove the existence of clear 
and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that although the same standards 
applied in a determination of CUE in a final decision are 
applied to a determination whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection, § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  In fact,                
§ 3.105(d) specifically states that "[a] change in diagnosis 
may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after 
the original granting of service connection.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1998).

In this case, the veteran originally filed his claim for 
service connection for throat and tongue disabilities due to 
exposure to Agent Orange in March 2002.  The veteran was 
awarded service connection as to both squamous cell carcinoma 
of the nasopharynx and lymph nodes and assigned a 100 percent 
rating for each condition in an August 2002 rating decision.  
The August 2002 rating decision awarded service connection 
for both conditions under the authority of the Agent Orange 
Act of 1991, allowing for the presumption of service 
connection for certain conditions based on exposure to 
herbicides used in Vietnam.  Regrettably, the application of 
the statutory presumption was clearly and unmistakably 
erroneous.  Additionally, for reasons explained below the 
preponderance of the evidence does not show any direct 
relationship between the veteran's current conditions and his 
military service, to include exposure to herbicides.  There 
simply is no basis of entitlement to service connection and, 
therefore, severance was proper.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cancer may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).   
Here, no legal presumption is applicable here because the 
earliest evidence of the veteran's cancer is 2002, over three 
decades after service. 

A "presumption" also exists under the laws and regulations 
pertaining to Agent Orange exposure.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, 
a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  A veteran is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002).  

The veteran's DD-214 confirms the veteran served one year in 
Vietnam during the Vietnam War during his service from 
November 1967 to November 1969 and, therefore, exposure to 
Agent Orange may be presumed.  The veteran's current 
conditions, diagnosed as squamous cell carcinoma of the 
nasopharynx and lymph nodes are not included on the list of 
diseases associated with Agent Orange exposure.  See 38 
C.F.R. § 3.309(e).  Accordingly, the August 2002 rating 
decision granting the veteran service connection for these 
two conditions as a matter of presumption under 38 C.F.R. § 
3.309(e) was clearly and unmistakably erroneous.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Accordingly, the crucial inquiry is whether the veteran's 
conditions can be directly linked to any remote incident of 
service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir.1994) (the regulation does not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation).  The Board concludes they cannot.

In service, the veteran was treated for a sore throat in 
February 1968 and self-reported ear, nose and throat problems 
on his October 1969 separation examination.  At both times, 
however, the medical provider noted no significant findings.  
His service medical records are silent as to any other 
complaints, treatments or diagnoses of a nose, neck or throat 
condition.  In short, the veteran's service medical records 
are devoid of any findings consistent with chronic nose, neck 
or throat conditions.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current conditions 
are related to in-service herbicide exposure or any other 
remote incident in service.  The Board concludes they are 
not. 
 
After service, the veteran was first diagnosed with squamous 
cell carcinoma of the nasopharynx in March 2002, over three 
decades after service.  He was also diagnosed with squamous 
cell carcinoma of the lymph nodes, associated with the 
primary diagnosis of squamous cell carcinoma of the 
nasopharynx.  Dr. Martin, the veteran's treating physician, 
submitted a March 2002 statement opining as follows:

[The veteran]... has been recently diagnosed with a 
nasopharyngeal carcinoma. This is with metastatic 
disease to the left neck.  This is an unusual 
tumor in this country, but has been known to be as 
high as 20 percent of all of the cancers in the 
Far East (China, Japan, Southeast Asia).

[The veteran] was in Southeast Asia in the Vietnam 
War and wanted me to let you know regarding his 
present condition....

Dr. Martin's opinion is speculative at best.  Although 
favorable at first glance, Dr. Martin does not render 
an opinion specifically in regard to the likely 
etiology of the veteran's condition.  Rather, Dr. 
Martin merely states the veteran's tumor is unusual in 
this country and more common in Vietnam, a place where 
the veteran was stationed in the military for one year.  
Subsequent statements found within the private 
treatment records from Dr. Martin further acknowledge 
there is a 30 year gap from the veteran's time in 
Vietnam and his current diagnosis.  What he proffers 
instead is merely information of the rarity of the 
condition in this country versus other parts of the 
world.  Medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In contrast, the veteran was afforded a VA examination in 
September 2004 where the examiner diagnosed the veteran with 
status post squamous cell carcinoma of the nasopharynx 
opining as follows: 

I was asked to comment on whether his one-year 
tour in Vietnam produced his nasopharyngeal 
carcinoma.  Although it is well known that 
nasopharyngeal carcinoma is much more prevalent in 
the Far East areas of the world, to my knowledge 
there have been no studies that show that short-
term exposure in the range of one or two years 
leads to increased incidents of nasopharyngeal 
carcinoma.  Therefore, it is my opinion that it is 
least as likely as not that his time spent in 
Vietnam was not a contributing factor to his 
development of nasopharyngeal carcinoma.

The Board finds the VA examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the claims file, including the 
veteran's service medical records and Dr. Martin's opinion 
and private treatment records.  The examiner, moreover, does 
not disagree with Dr. Martin's opinion that the veteran's 
condition is more common in Southeast Asian countries, such 
as Vietnam.  Rather, the examiner makes a specific opinion 
finding the veteran's short one-year tour in Vietnam did not 
likely cause the veteran's current condition whereas Dr. 
Martin does not definitively opine either way.  In short, no 
medical provider has ever definitively linked the veteran's 
current conditions to any incident of his military service. 

As noted above, in order to sever benefits, VA must show that 
the August 2002 rating decision's ultimate conclusion to 
grant service connection for squamous cell carcinoma of the 
nasopharynx and lymph nodes was clearly and unmistakably 
erroneous.  Clear and unmistakable errors "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  See Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In this case, the August 2002 
rating decision was based on an incorrect application of 
statutory presumption, and not merely a different weighing of 
facts, and thus the decision was clearly and unmistakably 
erroneous as a matter of law.  Accordingly, service 
connection for squamous cell carcinoma of the nasopharynx and 
service connection for squamous cell carcinoma of the lymph 
nodes were properly severed.

Herein, the Board also considered, as did the RO, whether 
service connection was warranted on a direct basis, 
irrespective of the inapplicability of the statutory 
presumption.  Regrettably, it is not.  The veteran was first 
diagnosed with his conditions in 2002, over three decades 
after service.  Although there is medical evidence to suggest 
the veteran's current conditions are far more common in 
Southeast Asian areas, such as Vietnam, no medical provider 
has ever definitively linked his current conditions with his 
military service in Vietnam, exposure to herbicides or any 
other incident of his military service.  Indeed, there is 
medical evidence to the contrary.

The Board has considered and sympathizes with the veteran's 
statements and the potential financial hardship severance of 
service connection would cause.  There simply is no competent 
evidence that would warrant a favorable decision.  Although 
he believes his current conditions were caused by his service 
in Vietnam, he is a layman and has no competence to offer a 
medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Severance of Eligibility for Special Monthly Compensation 
Based on Total Plus 60 Percent or Housebound under 38 U.S.C. 
§ 1114(s)

Special monthly compensation under 38 U.S.C. § 1114(s) is 
payable, in general, where the veteran has a single service-
connected disability rated as 100 percent and either has 
additional service-connected disability or disabilities 
independently ratable at 60 percent or is permanently 
housebound by reason of service-connected disability or 
disabilities.  38 C.F.R. § 3.350(i). 

In this case, the Board determined that severance of the 
veteran's previously service-connected conditions for 
squamous cell carcinoma of the nasopharynx and lymph nodes 
was proper and the veteran does not have any other service-
connected conditions.  Accordingly, the veteran does not meet 
the basic eligibility requirements to receive special monthly 
compensation.  Id. 

Because the veteran does not meet the basic criteria, the law 
is dispositive without regard to any other facts in the case. 
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, severance of the 
veteran's special monthly compensation was proper as a matter 
of law.




ORDER

The severance of service connection for squamous cell 
carcinoma of the nasopharynx was proper.

The severance of service connection for squamous cell 
carcinoma of the lymph nodes was proper.

The severance of eligibility for special monthly compensation 
benefits for total plus 60 percent, or housebound under 38 
U.S.C.A. § 1114(s) was proper.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


